DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitation(s) is/are: “inputter” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zin et al. (Image Technology based Cow Identification System Using Deep Learning, 14-16 March 2018, Proceedings of the International MultiConference of Engineers and Computer Scientists 2018, Vol. I, Pages 1-4), hereinafter “Zin”.
Regarding claim 1, Zin teaches:
A control method of an electronic device (See the Abstract.), the method comprising: 
receiving a current frame (See current frame in Fig. 2.); 
identifying an area with movement in the current frame based on a previous frame and the current frame (See the “Crop Image” that is identified with the movement of a pole in an image location that is found based on an “Inter-frame Different Image” in Fig. 2 and page 2: “For detecting the cow body region, firstly we perform the inter-frame differencing between two consecutive frames of cow’s video in order to detect the moving pole location. Then, we transform the inter-frame differencing result into the binary image by using the predefined threshold…Then, we count the frequency of the occurrence of white pixel in the horizontal direction of each point along the vertical axis. As a result, we got the horizontal histogram of the binary image. The size of each frame is 1024×768 and we use the white pixel occurrences (350 pixels) as a Threshold in order to find the pole location…After getting the pole location, we check it for finding the cropped direction. If the value of y coordinate of detected pole plus the cropped height threshold of 400 is less than or equal to the height of the original image, then cropping is performed over the lower 400 pixels’ area of the cow’s image, otherwise, the upper 400 pixels’ area is cropped.”); 
obtaining information on at least one object comprised in the current frame by inputting the current frame to an artificial intelligence model based on the area with movement (See input of the cropped cow body region into a convolutional neural network in Fig. 1 and page 3: “We apply the deep convolutional neural network (CNN) over the cows’ pattern of RGB color input images. The architecture of the DCNN is shown in Fig. 4.”); and 
identifying an object comprised in the area with movement by using the obtained information on the at least one object (See individual cow pattern identification by ID number in Figs. 1 & 4 and page 3: “We also applied the randomly initialized weight vectors of size 100 at the fully connected layer and soft-max function is used at the output layer in order to calculate the probability of each possible cow’s ID.”).

Regarding claim 2, Zin teaches:
The method of claim 1, wherein the identifying the area with movement further comprises: comparing a pixel value of the previous frame and a pixel value of the current frame; and based on the comparison, identifying an area in which a difference in pixel value 38exceeds a pre-set threshold value as the area with movement (See page 2: “For detecting the cow body region, firstly we perform the inter-frame differencing between two consecutive frames of cow’s video in order to detect the moving pole location. Then, we transform the inter-frame differencing result into the binary image by using the predefined threshold…Then, we count the frequency of the occurrence of white pixel in the horizontal direction of each point along the vertical axis. As a result, we got the horizontal histogram of the binary image. The size of each frame is 1024×768 and we use the white pixel occurrences (350 pixels) as a Threshold in order to find the pole location.” See Eq. (1) on page 2. When greater than the threshold, movement is identified.).

Regarding claim 3, Zin teaches:
The method of claim 2, wherein the identifying the area with movement further comprises: storing a coordinate value on an area identified as the area with movement (See page 2: “After getting the pole location, we check it for finding the cropped direction. If the value of y coordinate of detected pole plus the cropped height threshold of 400 is less than or equal to the height of the original image, then cropping is performed over the lower 400 pixels’ area of the cow’s image, otherwise, the upper 400 pixels’ area is cropped.” To crop the cow body image, the y coordinate of the detected pole is understood to be stored in memory for subsequent computations.).

Regarding claim 4, Zin teaches:
The method of claim 2, wherein the obtaining comprises inputting the current frame to the artificial intelligence learning model to read an area in which the difference in pixel value is less than or equal to the pre-set threshold value and skip the remaining area (See Eq. (1), when the difference in pixel value is less than the threshold, no movement is detected. See the black regions in the binary image in Fig. 1, which meets the claimed “skip the remaining area”.).

Regarding claim 5, Zin teaches:
The method of claim 3, wherein the obtaining comprises, based on a next frame being input, obtaining information on an object comprised in the next frame by inputting an area with movement in the next frame to the artificial intelligence learning model based on the stored coordinate value (See the multiple Input Frames processed into the Database in Fig. 1. The claimed “next frame” is met here. Then see pages 2-3: “After getting the pole location, we check it for finding the cropped direction. If the value of y coordinate of detected pole plus the cropped height threshold of 400 is less than or equal to the height of the original image, then cropping is performed over the lower 400 pixels’ area of the cow’s image, otherwise, the upper 400 pixels’ area is cropped…We apply the deep convolutional neural network (CNN) over the cows’ pattern of RGB color input images.”).

Regarding claim 6, Zin teaches:
The method of claim 1, wherein the identifying the object comprises, obtaining a feature value on at least one object comprised in the current frame by inputting the current frame to the artificial intelligence learning model, and identifying an object based on a feature value within the area with movement of the obtained at least one feature value (See the feature maps in Table 1 and page 3: “The cow’s pattern image of size 64×32×3 are used as inputs. In each hidden layer, there consist of three main operations such as convolution, max pooling and sigmoid activation function. The initialization of weight value of all layers done by the initialization with random number. The weight initialization methods, the filter size and the output feature maps of each convolution and max pooling layers are shown in Table.1. We also applied the randomly initialized weight vectors of size 100 at the fully connected layer and soft-max function is used at the output layer in order to calculate the probability of each possible cow’s ID.”).

Regarding claim 7, Zin teaches:
The method of claim 6, wherein the identifying the object comprises obtaining the feature value through a convolutional neural network (CNN) algorithm (See the DCNN in Fig. 1 and feature maps in Table 1.).

Regarding claim 8, Zin teaches:
The method of claim 1, wherein the identifying comprises identifying an area with movement in a remaining frame excluding an initially input frame from among a plurality of frames being input (See the “Inter-frame Different Image” in Fig. 1 which is considered a “remaining frame” that excludes an initially input frame through subtraction from one of the other input frames.).

Zin teaches claim 9 for the reasons given in the treatment of claim 1. Zin further teaches:
An electronic device, comprising: an inputter: and a processor configured to: (See the proposed system in Fig. 1, where a camera (serving as the inputter) and a processor are understood.)

Zin teaches claim 10 for the reasons given in the treatment of claim 2.

Zin teaches claim 11 for the reasons given in the treatment of claim 3.

Zin teaches claim 12 for the reasons given in the treatment of claim 4.

Zin teaches claim 13 for the reasons given in the treatment of claim 5.

Zin teaches claim 14 for the reasons given in the treatment of claim 6.

Zin teaches claim 15 for the reasons given in the treatment of claim 7.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661